IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 35 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
BRYANT FRANKTONYO SHANNON,    :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM
      AND NOW, this 20th day of March, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.